Title: From Thomas Jefferson to William Short, 24 November 1821
From: Jefferson, Thomas
To: Short, William


Dear Sir
Monticello
Nov. 24. 21.
Your welcome favor of the 12th came to hand two days ago. I was just returned from Poplar Forest which I have visited four times this year. I have an excellent house there, inferior only to Monticello, am comfortably fixed and attended, have a few good neighbors, and pass my time there in a tranquility and retirement much adapted to my age and indolence. you so kindly ask an explanation of the illness which held me so long, that I feel it a duty to give it. having been long subject to local and slight affections of rheumatism, and being at Staunton on other business, I thought I would go to the Warmsprings and eradicate the seeds of it, for I was then in perfect health. I used the bath moderately for three weeks I was not quick enough however in observing the gradual debility it was bringing on me. at length it produced a general eruption, and imposthume. after a painful journey I got home unable to walk without help, and the debility and indisposition rapidly increased and reduced me to death’s door. swelled legs began to threaten dropsy aided by a prostration of the visceral powers. abandoning medecine however and forsifying my legs by bandages continued 8. or 10. months. I am at length entirely recovered, and suppose myself as well as I ever shall be. I am very little able to walk, but ride freely without fatigue. no better proof than that on a late visit to the Natural bridge I was six days successively on horseback from breakfast to sunset. You enquire also about our University. all it’s buildings, except the Library will be finished by the ensuing spring. it will be a splendid establishment, would be thought so in Europe, and for the chastity of it’s architecture and classical taste leaves every thing in America for behind it. but the Library, not yet begun, is essentially wanting to give it unity and consolidation as a single object. it will have cost in the whole but 250,000.D. the Library is to be on the principle of the Pantheon, a sphere within a cylinder of 70.f. diameter, to wit one half only of the dimensions of the Pantheon, and of a single order only. when this is done you must come and see it.—I do not admire your Canada speculation. I think, with mr Rittenhouse, that it is altogether unaccountable how any man can stay in a cold country who can find room in a warm one, and should certainly prefer to Polar regions of ice and snow, lands as fertile and cheap which may be covered with groves of olives and oranges. I envy M. Chaumont nothing but his French cook & cuisine. these are luxuries which can neither be forgotten, nor possessed in our country.—our state has been visited by a sporadic fever of a most extraordinary character, if a thing so diversified can be said to have any character. in some places rapid & mortal, in others tedious and of little danger. it has prevailed too almost solely in the mountainous regions. Harper’s ferry, Loudon, Orange, Buckingham, Bedford, Botetourt. at the Biglick in the last county it was stopped only by the compleat extermination of every human being living at the place, 42 in number. it is at length disappearing in most places.—our Visitors meet the ensuing week, and you will see in the public papers, their annual report to the legislature on the state of the University, which will give you more particular views of it than I have done.—we hear not a word of Correa. and it is long since I have heard of Charles Thompson. you would gratify me greatly by a minute account of his condition, which you can readily obtain where you are. you say nothing of your own health whence I presume it good, and that it may continue so thro’ as long a life as yourself shall wish is the prayer of your ever affectionate friendTh: Jefferson